department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date oct tax_exempt_and_government_entities_division release number person to contact release number identification_number uil contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court jan certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code irc your exemption from federal_income_tax under sec_501 is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_50i c you have exceeded the non-member income test december 20xx for tax_year ending you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs our assistance which is always free we will taxpaycradvocatc irs gov or call do everything possible to help you if you qualify for visit if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication g2e gi internal_revenue_service department of the treasury tax exempt and government entities irs exempt_organizations examinations date july taxpayer_identification_number form 990-ez return tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date date certified mail -return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of thi sec_2 letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be abie to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of tf you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs lf you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely ww ow eae neerede tay v maria hooke director exempt_organizations examinations enclosures form_6018 form 4621-a form 886-a publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service explanation of items year period ended 20xx proposal for tax name of taxpayer issue hereafter referred to as does exempt status under sec_501 of the internal_revenue_code when it has investment_income in excess of charitable purposes do the activities for exemption under sec_501 and none of that income for is set_aside for _ meet the qualifications for qualify for facts 19xx as a c organization according to the articles of incorporation oversee and or conduct educational and financial matters of the fraternity chapter of purpose is to hereafter referred to as was granted exemption in their sole source_of_income is investment_income the organization then uses this money to provide housing for chapter members the organization didn’t provide any information about any other activities as requested on june 20xx contacted confirmed that this is their only activity the investment_income has been the only income reported since 20xx on june 20xx and he law sec_501 law sec_501 of the internal_revenue_code exempts from taxation organizations described at sub sec_501 as clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such pleasure recreation and other non-profitable purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states in pertinent part that a the exemption provided by sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments however a form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items year period ended 20xx proposal for tax name of taxpayer club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or their products is not organized and operated exclusively for pleasure recreation or social purposes sec_501 was amended in by public law to provide that sec_501 organizations could receive some outside income including investment_income without losing their exempt status prior passage of this law in sec_501 of the code provided exemption for social clubs organized exclusively for pleasure recreation and other non- profitable purposes p l substitutes the word substantially for exclusively both senate and house committee reports show that this wording change was intended to make it clear that social clubs may receive outside income without losing their exempt status however the committee reports also specified clearly defined limits on this outside income which if exceeded then invoke the application of a facts_and_circumstances_test the law allows social clubs to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 no more than of gross_receipts may be derived from non-member use of club facilities and or services s report no 2d sess c b h report no to accompany h report public law revrul_66_149 c b a social_club is not exempt from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code of where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns internal_revenue_code sec_512 states that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside for a purpose specified in sec_170 form 886-a cev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items year period ended 20xx proposal for tax name of taxpayer government ’s position according to the law the investment_income exceed sec_35 limitations according to sec_513 the organization does not conduct any activities that meet c requirements taxpayer’s position the taxpayer’s position is unknown at this time conclusion accordingly based on the facts and circumstances described it is concluded that meet the exemption requirements for c gross_receipts from sources outside their membership with no more than non-member use organization described in sec_501 therefore revocation of exemption is recommended effective january 20xx also failed to demonstrate that their activities meet the definition of an has failed to meet the threshold for being derived from does not form 886-a ev department of the treasury p ry - internal_revenue_service page -3-
